                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                              Desc Main
                                                                   Document     Page 1 of 15



 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         20-50463
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                               $3,008,436.00
       From 1/01/2020 to Filing Date
                                                                                                Other      Operating revenue


       For prior year:                                                                          Operating a business                               $2,300,585.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other      Operating revenue


       For year before that:                                                                    Operating a business                               $2,187,865.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other      Operating revenue

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                                 Desc Main
                                                                   Document     Page 2 of 15
 Debtor       Custom Design Group, LLC                                                                  Case number (if known) 20-50463



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached schedule                                                                               $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Richard L. Stober                                           Bi-weekly                        $72,295.82           Salary

               Member / Employee

       4.2.    Kristin Stober                                              Bi-weekly                        $23,003.13           Salary

               Spouse of Member / Employee

       4.3.    Richard L. Stober and Spouse                                Bi-weekly                        $20,089.00           Benefits

               Same as above

       4.4.    Dewyone King                                                Bi-weekly                        $19,114.76           Benefits

               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                               Desc Main
                                                                   Document     Page 3 of 15
 Debtor       Custom Design Group, LLC                                                                  Case number (if known) 20-50463




       None.
               Case title                                       Nature of case             Court or agency's name and               Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value

       9.1.    Hickory Parks and Recreation                                                                              11/29/2019,
                                                                Gifts/sponsorship
               Department                                                                                                12/28/2019,
                                                                                                                         1/27/20                          $1,125.00

               Recipients relationship to debtor



       9.2.    CVYSA Soccer                                     Gifts/sponsorship
                                                                                                                         12/13/2019                       $1,500.00

               Recipients relationship to debtor



       9.3.    United Sourcing Alliance                         Gifts/sponsorship
                                                                                                                         5/1/2020                         $3,612.00

               Recipients relationship to debtor



       9.4.    Lenoir-Rhyne University                          Gifts/sponsorship
               Athletics                                                                                                 5/1/2020,
                                                                                                                         5/12/2020                      $20,000.00

               Recipients relationship to debtor



       9.5.    High Point University                            Gifts/sponsorship
               Athletics
                                                                                                                         5/29/2020                        $2,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                                Desc Main
                                                                   Document     Page 4 of 15
 Debtor        Custom Design Group, LLC                                                                    Case number (if known) 20-50463



       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.                                                                                                                   11/4/20
                                                                                                                               $5,775.00
                Moon Wright & Houston,                                                                                         12/4/20
                PLLC                                                                                                           $5,775.00
                121 West Trade Street                                                                                          12/11/20
                Suite 1950                                                                                                     $4,042.50
                Charlotte, NC 28202                                                                                            10/15/2020            $15,592.50

                Email or website address
                rwright@mwhattorneys.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers           Total amount or
                                                                                                                       were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer           Total amount or
               Address                                          payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 20-50463                   Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                           Desc Main
                                                                   Document     Page 5 of 15
 Debtor      Custom Design Group, LLC                                                                   Case number (if known) 20-50463




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 20-50463                   Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                                  Desc Main
                                                                   Document     Page 6 of 15
 Debtor      Custom Design Group, LLC                                                                   Case number (if known) 20-50463



    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     Screenprinting and embroidery                    EIN:
             CDG-Paw, LLC                                                                                                   XX-XXXXXXX
             1030 Edwards Street
             Rock Hill, SC 29732                                                                               From-To      2/2018 to present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                            Desc Main
                                                                   Document     Page 7 of 15
 Debtor      Custom Design Group, LLC                                                                   Case number (if known) 20-50463



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Kelly Stamey                                                                                                          1/2018 to present
                    391 10th Avenue Dr. NE
                    Hickory, NC 28600
       26a.2.       Julia Grefenstette                                                                                                    2/2018 to present
                    596 Herrons Ferry Road
                    5th Floor
                    Rock Hill, SC 29730

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Julia Grefenstette                                                                                                    2/2018 to present
                    596 Herrons Ferry Road
                    5th Floor
                    Rock Hill, SC 29730
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Mike Dockery                                                                                                          1/2020 to present
                    Dockery/Davis
                    615 Rutherford Lane
                    Franklin, TN 37064
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       Brian Davis                                                                                                           1/2020 to present
                    Dockery/Davis
                    615 Rutherford Lane
                    Franklin, TN 37064
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.4.       Amber Mueggenburg                                                                                                     1/2018 to present
                    22 S. Main Avenue
                    3rd Floor
                    Newton, NC 28658

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Richard L. Stober
                    c/o R. Keith Johnson
                    R. Keith Johnson, PA
                    1275 South Highway 16
                    Stanley, NC 28164

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                              Desc Main
                                                                   Document     Page 8 of 15
 Debtor      Custom Design Group, LLC                                                                   Case number (if known) 20-50463




       No
           Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Richard L. Stober                                                               December 31,
       .                                                                                    2019                     $201,650.36

               Name and address of the person who has possession of
               inventory records
               Custom Design Group, LLC
               391 10th Avenue Dr. NE
               Hickory, NC 28602


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard L. Stober                              c/o R. Keith Johnson                                Member                                85%
                                                      R. Keith Johnson, PA
                                                      1275 South Highway 16
                                                      Stanley, NC 28164
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dewyone King                                   c/o Michael L. Martinez                             Member                                15%
                                                      Grier Wright Martinez
                                                      521 E. Morehead Street, Suite 440
                                                      Charlotte, NC 28202


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Richard D. Stober                              1119 21st Avenue NE                                 Member (19%)                      Feb. 2015 to Feb.
                                                      Hickory, NC 28601                                                                     21, 2020

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Rhett Durham                                   Durham Acquisitions, Inc.                           Member (4.5%)                     Feb. 2015 to Feb.
                                                      P.O. Box 1808                                                                         21, 2020
                                                      Hickory, NC 28603

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-50463                    Doc 7          Filed 12/14/20 Entered 12/14/20 11:11:19                            Desc Main
                                                                   Document     Page 9 of 15
 Debtor      Custom Design Group, LLC                                                                   Case number (if known) 20-50463




           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 14, 2020

 /s/ Richard L. Stober                                                  Richard L. Stober
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 20-50463            Doc 7      Filed 12/14/20 Entered 12/14/20 11:11:19   Desc Main
                                                  Document SOFA  No.103 of 15
                                                               Page

             CUSTOM DESIGN GROUP,LLC
                  Bill Payment List
                September 13 - December 11, 2020

   Date                               Vendor                   Amount


09/14/2020     American Express Gold                              -2,600.00
09/15/2020     The CIT GROUP                                      -5,043.61
09/15/2020     American Express Gold                               -500.00
09/15/2020     American Express Gold                              -1,000.00
09/15/2020     AMERICAN EXPRESS PLUM                              -1,500.00
09/15/2020     American Express                                   -2,682.16
09/16/2020     Quill Corporation                                   -434.01
09/17/2020     CDG-PAW                                            -1,000.00
09/17/2020     American Express Gold                              -1,000.00
09/17/2020     American Express Gold                               -800.00
09/17/2020     AMERICAN EXPRESS PLUM                              -2,000.00
09/17/2020     AMERICAN EXPRESS PLUM                              -1,500.00
09/17/2020     Robbins Sign Supply, inc                            -503.86
09/18/2020     The CIT GROUP                                      -4,090.62
09/18/2020     CDG-PAW                                            -1,075.47
09/18/2020     AMERICAN EXPRESS PLUM                              -1,000.00
09/18/2020     American Express                                    -800.00
09/18/2020     AMERICAN EXPRESS PLUM                              -1,500.00
09/18/2020     American Express Gold                              -2,000.00
09/18/2020     Exo Communications Inc                              -834.60
09/18/2020     Bison Inc                                          -1,000.00
09/18/2020     Sigmon, Clark, Mackie, Hanvey & Ferrell, P.A.       -305.00
09/18/2020     UPS Supply Chain Solutions, Inc                     -471.70
09/21/2020     American Express Gold                              -1,500.00
09/21/2020     Capital One Visa                                    -500.00
09/21/2020     American Express Gold                              -2,000.00
09/22/2020     The CIT GROUP                                      -3,143.49
09/22/2020     American Express Gold                              -2,000.00
09/22/2020     American Express Gold                              -2,000.00
09/22/2020     American Express Gold                              -3,500.00
09/22/2020     Champro Sports                                     -4,049.08
09/22/2020     Champro Sports                                      -618.92
09/22/2020     American Express Gold                              -4,000.00
09/23/2020     Capital One Visa                                    -400.00
09/23/2020     PAYROLL                                           -26,040.88
09/24/2020     Charlotte T-Shirt Authority                         -125.00
09/24/2020     American Express Gold                              -2,000.00
09/24/2020     American Express Gold                              -2,000.00
09/24/2020     American Express Gold                              -3,000.00
09/25/2020     Katelyn Byers Klocke                                -687.50
09/25/2020     American Express Gold                              -4,200.00
09/28/2020     Capital One Visa                                    -600.00
09/28/2020     American Express Gold                              -2,000.00
09/28/2020
             Case 20-50463 Doc 7
               American Express Gold
                                       Filed 12/14/20 Entered
                                                       -1,500.00
                                                                 12/14/20 11:11:19   Desc Main
                                        Document     Page 11 of 15
09/29/2020     AMERICAN EXPRESS PLUM                     -1,200.00
09/29/2020     AMERICAN EXPRESS PLUM                      -800.00
09/30/2020     Champro Sports                             -525.30
09/30/2020     AMERICAN EXPRESS PLUM                     -5,500.00
09/30/2020     AMERICAN EXPRESS PLUM                     -2,000.00
09/30/2020     Champro Sports                            -9,177.00
10/01/2020     AMERICAN EXPRESS PLUM                     -1,500.00
10/05/2020     AMERICAN EXPRESS PLUM                     -3,000.00
10/05/2020     American Express                          -3,000.00
10/05/2020     AMERICAN EXPRESS PLUM                     -5,000.00
10/06/2020     Adobe                                      -513.54
10/06/2020     SUNTRUST FEES                                -38.00
10/07/2020     AMERICAN EXPRESS PLUM                     -1,000.00
10/07/2020     AMERICAN EXPRESS PLUM                     -2,000.00
10/07/2020     Capital One Visa                           -500.00
10/07/2020     AMERICAN EXPRESS PLUM                     -1,200.00
10/07/2020     PAYROLL                                  -25,994.43
10/08/2020     AMERICAN EXPRESS PLUM                    -24,500.00
10/09/2020     American Express Gold                     -1,000.00
10/09/2020     AMERICAN EXPRESS PLUM                     -4,000.00
10/09/2020     American Express Gold                     -1,200.00
10/09/2020     Capital One Visa                           -300.00
10/09/2020     AMERICAN EXPRESS PLUM                     -2,000.00
10/12/2020     American Express                          -1,232.82
10/12/2020     AMERICAN EXPRESS PLUM                     -3,000.00
10/12/2020     The CIT GROUP                             -3,220.25
10/13/2020     American Express Gold                     -2,000.00
10/13/2020     AMERICAN EXPRESS PLUM                     -6,000.00
10/19/2020     American Express Gold                     -6,000.00
10/19/2020     Capital One Visa                           -300.00
10/19/2020     American Express Gold                     -3,000.00
10/20/2020     AMERICAN EXPRESS PLUM                     -4,800.00
10/20/2020     American Express Gold                     -4,800.00
10/20/2020     American Express Gold                     -2,000.00
10/20/2020     The CIT GROUP                             -3,445.88
10/21/2020     American Express Gold                     -2,500.00
10/21/2020     PAYROLL                                  -27,343.46
10/21/2020     AMERICAN EXPRESS PLUM                     -1,200.00
10/21/2020     American Express Gold                     -1,000.00
10/22/2020     SanMar                                   -23,847.30
10/22/2020     SanMar                                     -477.78
10/22/2020     SanMar                                     -209.05
10/22/2020     SanMar                                     -317.30
10/22/2020     SanMar                                     -209.05
10/22/2020     SanMar                                     -289.99
10/22/2020     SanMar                                     -203.52
10/22/2020     SanMar                                     -279.23
10/22/2020     SanMar                                    -1,864.73
10/23/2020     The CIT GROUP                             -2,642.86
10/23/2020     CDG-PAW                                    -800.00
10/23/2020     American Express Gold                     -2,700.00
10/23/2020
             Case 20-50463 Doc 7
               American Express Gold
                                                 Filed 12/14/20 Entered
                                                                 -2,500.00
                                                                           12/14/20 11:11:19   Desc Main
                                                  Document     Page 12 of 15
10/26/2020     Quill Corporation                                    -232.79
10/26/2020     Twin City Knitting Co, Inc                           -544.50
10/26/2020     Piedmont Natural gas                                   -23.54
10/26/2020     Spectrum Business                                    -422.00
10/26/2020     City of Hickory                                      -241.90
10/26/2020     Duke Energy                                          -791.61
10/28/2020     Capital One Visa                                     -300.00
10/28/2020     AMERICAN EXPRESS PLUM                               -2,000.00
10/28/2020     AMERICAN EXPRESS PLUM                               -1,000.00
10/29/2020     American Express Gold                               -2,648.64
10/29/2020     Capital One Visa                                     -300.00
10/29/2020     Piedmont Natural gas                                   -25.85
11/02/2020     Etched LLC                                           -302.61
11/02/2020     AMERICAN EXPRESS PLUM                               -6,115.12
11/02/2020     Margarita Vargas                                     -100.00
11/03/2020     AMERICAN EXPRESS PLUM                               -2,500.00
11/03/2020     AMERICAN EXPRESS PLUM                               -4,500.00
11/04/2020     PAYROLL                                            -27,782.50
11/04/2020     AMERICAN EXPRESS PLUM                              -25,000.00
11/04/2020     Capital One Visa                                     -400.00
11/04/2020     AMERICAN EXPRESS PLUM                               -5,000.00
11/05/2020     Etched LLC                                           -400.97
11/05/2020     AMERICAN EXPRESS PLUM                               -3,000.00
11/06/2020     Champro Sports                                      -4,128.06
11/06/2020     Champro Sports                                      -6,001.46
11/09/2020     Capital One Visa                                     -200.00
11/09/2020     AMERICAN EXPRESS PLUM                               -5,000.00
11/09/2020     AMERICAN EXPRESS PLUM                               -5,500.00
11/10/2020     American Express Gold                               -5,000.00
11/11/2020     AMERICAN EXPRESS PLUM                               -3,000.00
11/11/2020     American Express                                    -2,874.33
11/11/2020     AMERICAN EXPRESS PLUM                               -2,000.00
11/12/2020     American Express                                    -2,000.10
11/12/2020     American Express Gold                               -8,000.00
11/12/2020     Central Heating and Air Conditioning of Hickory        -96.30
11/13/2020     TIAA BANK                                            -418.85
11/13/2020     American Express Gold                               -4,000.00
11/13/2020     Fisher Athletic Equipment Inc                       -1,170.00
11/13/2020     Robbins Sign Supply, inc                            -1,317.00
11/16/2020     Quill Corporation                                    -316.99
11/16/2020     Capital One Visa                                     -500.00
11/17/2020     Bison Inc                                           -1,000.00
11/17/2020     American Express Gold                               -5,000.00
11/18/2020     PAYROLL                                            -27,061.12
11/18/2020     American Express Gold                               -3,000.00
11/19/2020     Duke Energy                                          -498.59
11/19/2020     Spectrum Business                                    -428.35
11/19/2020     City of Hickory                                      -165.10
11/20/2020     Lucila Gomez                                         -498.75
11/20/2020     American Express Gold                               -3,000.00
11/20/2020     AMERICAN EXPRESS PLUM                               -3,000.00
11/23/2020
             Case 20-50463 Doc 7
               American Express Gold
                                                 Filed 12/14/20 Entered
                                                                 -2,000.00
                                                                           12/14/20 11:11:19   Desc Main
                                                  Document     Page 13 of 15
11/24/2020     American Express Gold                               -5,000.00
11/24/2020     City of Hickory                                      -320.55
11/24/2020     Piedmont Natural gas                                   -85.07
11/25/2020     Capital One Visa                                     -500.00
11/25/2020     American Express Gold                               -5,000.00
11/30/2020     Capital One Visa                                    -1,000.00
11/30/2020     American Express Gold                               -5,000.00
11/30/2020     American Express Gold                               -5,100.00
11/30/2020     Northside Elementary School                          -135.33
11/30/2020     Sullivan Middle School PTA                           -788.20
11/30/2020     Capital One Visa                                     -800.00
12/01/2020     Etched LLC                                           -648.50
12/01/2020     PAYROLL                                            -26,942.62
12/02/2020     American Express Gold                               -2,500.00
12/03/2020     Robbins Sign Supply, inc                            -1,244.56
12/03/2020     AMERICAN EXPRESS PLUM                               -8,197.03
12/04/2020     Bryce Stober                                         -335.00
12/04/2020     CDG-PAW                                              -200.00
12/07/2020     Gregory Heckler                                      -930.00
12/07/2020     AMERICAN EXPRESS PLUM                               -5,000.00
12/07/2020     The CIT GROUP                                       -2,970.82
12/08/2020     The CIT GROUP                                       -1,755.42
12/08/2020     AMERICAN EXPRESS PLUM                               -3,000.00
12/08/2020     Capital One Visa                                     -800.00
12/08/2020     AMERICAN EXPRESS PLUM                               -5,000.00
12/08/2020     American Express                                     -500.00
12/10/2020     American Express Gold                               -2,000.00
12/10/2020     American Express                                    -1,000.00
12/10/2020     AMERICAN EXPRESS PLUM                               -9,000.00
12/11/2020     The CIT GROUP                                        -864.83
12/11/2020     CDG-PAW                                             -4,000.00
12/11/2020     CDG-PAW                                             -1,000.00
12/11/2020     AMERICAN EXPRESS PLUM                               -4,000.00
12/11/2020     American Express                                    -2,879.05
12/11/2020     Sigmon, Clark, Mackie, Hanvey & Ferrell, P.A.        -300.00
12/11/2020     Fisher Athletic Equipment Inc                        -323.14
12/11/2020     NC E-Procurement                                     -782.84
12/11/2020     Bna Cpa's & Advisors                                -1,000.00
12/11/2020     BLOCKT Marketing & Sales                            -3,750.00
                                                                 -599,097.38


09/15/2020     Carolina Made, Inc                                  2,010.48
09/15/2020     Carolina Made, Inc                                  1,240.93
09/18/2020     Carolina Made, Inc                                    723.91
09/18/2020     Carolina Made, Inc                                  1,038.27
09/21/2020     SanMar                                                352.12
09/22/2020     SanMar                                              1,144.13
09/22/2020     Texsource                                             900.90
09/22/2020     Under Armor                                           455.64
09/22/2020     Under Armor                                            90.10
09/22/2020     Under Armor                                           466.25
09/22/2020
             Case 20-50463
               Under Armor
                                    Doc 7   Filed 12/14/20 Entered
                                                               79.50
                                                                     12/14/20 11:11:19   Desc Main
                                             Document     Page 14 of 15
09/22/2020     Under Armor                                     199.25
09/22/2020     Under Armor                                     343.44
09/22/2020     Under Armor                                    1,961.49
09/24/2020     Carolina Made, Inc                             2,462.16
09/25/2020     SanMar                                         1,126.88
09/25/2020     American Express Gold                          1,500.00
09/25/2020     Under Armor                                    1,109.43
09/25/2020     Under Armor                                      66.25
09/25/2020     Under Armor                                      91.69
09/25/2020     Under Armor                                      14.00
09/25/2020     Under Armor                                      90.24
09/25/2020     Under Armor                                      60.95
09/25/2020     Under Armor                                     107.59
09/25/2020     Under Armor                                     225.78
09/25/2020     Under Armor                                      63.60
09/25/2020     Under Armor                                      58.30
09/25/2020     Under Armor                                      54.06
09/25/2020     Under Armor                                      20.35
09/25/2020     Under Armor                                      73.84
09/25/2020     Under Armor                                     207.03
09/29/2020     Carolina Made, Inc                             1,375.16
09/30/2020     SanMar                                         1,150.62
09/30/2020     Texsource                                       609.44
10/01/2020     SanMar                                         1,131.55
10/01/2020     ALL-STAR SPORTS                                 120.64
10/02/2020     Carolina Made, Inc                             2,165.00
10/05/2020     SanMar                                          984.40
10/06/2020     AMERICAN EXPRESS PLUM                          2,000.00
10/06/2020     ULINE                                            62.52
10/07/2020     SanMar                                          556.31
10/08/2020     Carolina Made, Inc                             1,092.02
10/08/2020     SanMar                                          445.53
10/09/2020     SanMar                                         3,621.60
10/09/2020     Carolina Made, Inc                             1,508.88
10/12/2020     SanMar                                          269.11
10/12/2020     Texsource                                      1,044.79
10/13/2020     Under Armor                                    1,221.60
10/13/2020     Under Armor                                    1,010.49
10/13/2020     Under Armor                                    2,706.42
10/14/2020     SanMar                                         1,456.22
10/14/2020     Carolina Made, Inc                             2,116.68
10/16/2020     SanMar                                          734.26
10/19/2020     SanMar                                         2,362.95
10/20/2020     Carolina Made, Inc                             3,481.63
10/20/2020     Carolina Made, Inc                               32.96
10/21/2020     SanMar                                         2,475.15
10/26/2020     SanMar                                         1,030.36
10/27/2020     SanMar                                          801.60
10/28/2020     SanMar                                         1,387.78
10/28/2020     Carolina Made, Inc                             2,150.89
11/02/2020     SanMar                                         2,104.75
11/03/2020
             Case 20-50463
               SanMar
                                    Doc 7   Filed 12/14/20 Entered
                                                             4,543.63
                                                                      12/14/20 11:11:19   Desc Main
                                             Document     Page 15 of 15
11/04/2020     SanMar                                         1,004.94
11/05/2020     SanMar                                          859.38
11/05/2020     SanMar                                          768.97
11/05/2020     Carolina Made, Inc                             3,191.85
11/06/2020     SanMar                                          923.09
11/10/2020     SanMar                                          872.63
11/10/2020     SanMar                                          451.28
11/10/2020     Texsource                                      2,251.37
11/11/2020     The CIT GROUP                                  1,224.35
11/11/2020     SanMar                                         1,796.92
11/12/2020     SanMar                                         7,131.22
10/14/2020     Carolina Made, Inc                             1,006.78
10/14/2020     SanMar                                         1,876.52
11/16/2020     ULINE                                             62.52
11/20/2020     Under Armor                                    1,056.10
11/20/2020     Under Armor                                    1,471.43
11/20/2020     Under Armor                                     523.96
11/20/2020     Under Armor                                       15.94
11/20/2020     Under Armor                                     478.11
11/20/2020     Under Armor                                     534.33
11/20/2020     Under Armor                                    1,448.98
11/20/2020     SanMar                                         2,966.13
11/20/2020     Under Armor                                    2,581.09
11/27/2020     ULINE                                           397.34
11/23/2020     SanMar                                         3,212.08
11/23/2020     SanMar                                         1,183.09
11/23/2020     Sharp Business Systems                            42.75
11/06/2020     UPS                                            1,524.52
11/24/2020     SanMar                                         2,289.79
11/30/2020     Texsource                                       232.33
12/01/2020     Carolina Made, Inc                             5,762.87
12/04/2020     SanMar                                          756.12
12/07/2020     SanMar                                         1,500.00
12/07/2020     SanMar                                         3,000.00
12/08/2020     Texsource                                      1,304.65
12/08/2020     SanMar                                         3,000.00
12/08/2020     SanMar                                         2,000.00
12/08/2020     Under Armor                                    2,515.38
12/08/2020     Under Armor                                     187.21
12/08/2020     Under Armor                                       18.55
12/08/2020     Under Armor                                    2,224.14
12/08/2020     Under Armor                                    4,261.59
12/09/2020     Under Armor                                    1,602.05
12/10/2020     Under Armor                                     139.40
12/10/2020     Under Armor                                       13.25
12/10/2020     Carolina Made, Inc                              479.60
12/11/2020     WILSON SPORTING GOODS                           380.00
12/11/2020     WILSON SPORTING GOODS                          1,700.00
                                                        $   140,318.10
